PER CURIAM.
This is the second time this declaratory judgment action has been before the court. The first time it was on plaintiffs’ appeal from a decree declaring the parties’ interests in certain real property under an oral agreement. We affirmed without opinion. Laird v. Hilderbrand, 54 Or App 166, 634 P2d 836 (1981). The case is here now on defendants’ appeal from the trial court’s denial of their “Motion to Clarify Declaratory Judgment.” Plaintiffs moved to dismiss the appeal for lack of jurisdiction. They argued that defendants, having failed to cross-appeal from the original decree, may not now challenge the adequacy of their award by contending that the decree needs clarification. We denied the motion to dismiss with leave to renew it in briefs and on oral argument. We have reconsidered that matter in light of counsels’ arguments and conclude that plaintiffs’ jurisdictional argument is well taken. Defendants’ motion to clarify is, in effect, an attempt to reopen a case that is over. The trial court had no jurisdiction to consider defendants’ motion and this appeal cannot be maintained. See Dressler v. Isaacs, 236 Or 269, 387 P2d 364 (1963). We need not decide whether the parties may have some other recourse to clarify the decree. See, e.g., ORCP 71.
Appeal dismissed.